Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 5-7, 9-13 and 16-20 are rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean. 
	Claim 2 is rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean and Cote. 
	Claims 1, 2, 5-7, 9-15 claim the subject matter of claim 2 with the exception of the braided fibers and the larger cross-section or stiffened toe section. 
	Claim 14 is rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean and Jeanneau. 
	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Quigley. 
	Claims 1, 2, 5-7 and 9-20 are rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-19 of U.S. Patent No. 9,993,707 in view of Jean.
	Since applicant has not filed a terminal disclaimer, the examiner maintains the previous DP as set forth above and in the previous office action mailed 1-3-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claim 1 and claim 18 as previously discussed it is unclear if the claimed limitations, with respect to the top-bottom-heel-toe features, are related to the blade’s structure, to the foam core’s structure or, to the reinforcing frame’s structure.  
	For example, lines 5 and 6 reciting the foam core, and the top-bottom-heel-toe are referring as “edges” (i.e. top edge-bottom edge-heel edge-toe edge).
	Starting from line 7, the claim define the reinforcing frame structure and using the term “portion” to define the top-bottom-heel-toe (i.e. top portion –bottom portion-heel portion-toe portion).  However, for example in lines 8, 11 the claim recite “foam portion”.  
Applicant’s amendments only to delate the limitations “sustainably” (although remedy some of the previous deficiencies) yet unclear to which part/s, edge/s, portion/s, and etc. the claim/s further referred to (e.g. is it of the blade, or of the foam core, or of the frame).   
	With respect to claim 6, it is unclear if the “a core material” is the same as the foam core of the device of claim 1.
	With respect to claim 16, as now claim 13 was amended to include a toe member, coupled with the elongate member (which formed a close/continuous loop), it is unclear to what “tube” the claim referred to. 
	With respect to claim 17, is “a foam material” different than the “foam core” of claim 13?
	With respect to claim 19, is “a foam material” different than the “foam core” of claim 18?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al US 6,062,996 (“Quigley”) OR in the alternative Quigley in view of Sartor et al US 2005/0176530 (“Sartor”).
	As per claim 1, Quigley discloses a hockey-stick blade (blade structure 5)(Figs. 1-5; 2:9-4:41 and 4:55-9:37), comprising: 
	a heel section spaced apart from a toe section along a longitudinal axis of the hockey- stick blade (Figs. 1 and 2); 
	a core (insert 14) including a top edge, a bottom edge, a heel-end edge, and a toe-end edge (the core position within the blade structure to include a heel edge (i.e. related to the heel-shaft region) a toe edge (related to the front, opposite of the shaft, of the blade; top and bottom)(Figs. 1, 3 and 4; see also 6:44-61); 
	a reinforcing frame (frame 12) comprising: a top portion running along at least a portion of the top edge and the top portion abutting a top portion (Fig. 1); a toe portion running along the toe-end edge of the core, and the top portion abutting a top portion (Fig. 1); a bottom portion running along at least a portion of the bottom edge of the core, and the bottom portion abutting a bottom portion (Fig. 1); a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the top portion by the top portion, wherein the top portion extends along a majority of the longitudinal length between the heel section and the toe section, and wherein the first elongated member abuts the top edge of the core (Fig. 1); a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the bottom portion by the bottom portion(Fig. 1); and a toe member coupled to the first elongated member and the second elongated member forming a continuous loop at the toe section of the hockey-stick blade (Fig. 1), wherein the bottom portion extends along a majority of a longitudinal length between the heel section and the toe section, and wherein the second elongated member abuts the bottom edge of the core (the frame 12 position within the blade structure 5 (Figs. 1, 4 and 5), and includes toe-heel section and upper and lower elongated member; the frame is connected (the elongated members and the toe member) to form a continues loop as shown in Fig. 1; see also 4:55-67, 6:44-61 and 9:7-18; note also the examiner’s markings regarding the elongate members-to-member to form a continues loop as the toe section), 
	 a front-facing wall attached to or integral with at least one of the reinforcing frame and the core; and a rear-facing wall attached to or integral with at least one of the reinforcing frame and the core (face sheet elements 16 and 18)(4:55-5:13; Figs. 1, 3 and 4; see also Fig. 2 and 9:7+ (the final product to include the front and rear walls).
      
    PNG
    media_image1.png
    716
    730
    media_image1.png
    Greyscale

	Quigley is not specific regarding the core is a foam core.
	However, Quigley suggested to use a foam core while forming his insert (claims 12 and 30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s core as a foam core for the reason that a skilled artisan would have been motivated by Quigley’s suggestions to use such material a foam core.
	In addition, it seems as applicant is aware that any other materials would have been equally suitable and the same properties would have been attained. Attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade for the reason that a skilled artisan would have been motivated in using any equivalent material that is suitable for it intended use while forming a hockey blade.  Thus, within the modify Quigley the core would have been a foam core, which abuts the frame and thus a top portion, of the core, would have been a top foam portion; a bottom portion of the core, would have been a bottom foam portion, and etc.
	With respect to wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade, such limitations are construed according to applicant’s disclosure as fibers integral within the front and rear walls of the hockey blade.  In that regard note Quigley’s Figs. 1-4 and 5:1-6:46 as the fibers are integral within the front-rear walls (face sheet elements) to extending around a perimeter of the hockey blade.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses braided fibers tubular structure 48-50-52-54, extending around a perimeter of a hockey stick blade (Figs. 5-7, and 8 and pars. [0015]-[0017], [0035], [0036], [0040], [0042] and [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	As per claim 2, with respect to wherein the toe portion of the reinforcing frame has a larger cross-section than at least one of the top or bottom portions of the reinforcing frame, note Fig. 1 regarding frame 12.
	As per claim 5, with respect to wherein the reinforcing frame comprises a tubular structure, note Fig. 1 regarding frame 12.
	Furthermore, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Accordingly, forming Quigley’s frame as tubular structure would have been nothing more than an obvious user’s/design choice, without any more. 
	As per claim 6, with respect to wherein the reinforcing frame includes an internal opening filled with a core material and the core material comprises the top foam portion and the bottom foam portion, note Figs. 1, 3 and 4 in conjunction to 4:55-67, 6:44-61 and 9:7-18, regarding the internal opening 13 of frame 12 to house the insert 12.  With respect to the insert as foam material, note the examiner discussion above with respect to claim 1, regarding Quigley’s suggestion to use such foam material (and/or as obvious modification of utilizing known materials suitable for their intended use).
	As per claim 7, with respect to wherein the core material comprises a syntactic foam including thermoplastic or glass microspheres, note claims 12 and 30 regarding the use of such materials to form Quigley’s insert/core.  Once more, as discussed above the examiner asserts that any use of known materials would have been obvious as using ready available suitable materials for their intended use, as discussed above with respect to claim 1. 
	As per claim 9, Quigley discloses wherein the reinforcing frame (12) runs from a top edge of the heel section, along a top section of the blade, around the toe section, along a bottom section of the blade, to a bottom edge of the heel section (Fig. 1; 4:55-67, 6:44-61 and 9:7-18).
	As per claim 10, Quigley discloses further comprising a hosel extending from the heel section (attachment 10)(Fig. 1; 4:55-61), wherein the reinforcing frame (12) runs from an upper surface of the hosel, along a top section of the blade, around the toe section, along a bottom section of the blade, to a lower surface of the hosel (Fig. 1; also 6:44-61).
	As per claim 11, Quigley discloses wherein the reinforcing frame (12) further extends around the heel-end edge of the core to form a continuous frame around the core (insert 14)(Figs. 1, 3 and 4; 6:44-61).
	As per claim 12, with respect to wherein the foam core comprises a syntactic foam material or a lightweight foam material, note claims 12 and 30 regarding the use of such materials to form Quigley’s insert/core.  Once more, as discussed above the examiner asserts that any use of known materials would have been obvious as using ready available suitable materials for their intended use, as discussed above with respect to claim 1. 
	As per claim 13, since the claim’s limitations are very similar to claim 1, the examiner states that claim 13 is rejected over Quigley for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   With respect to the cavity between the front and back walls, the examiner construed the space/ gap between the front and rear walls 16-18 as having cavity to house the frame and insert (note Fig.1 in conjunction to Figs. 3 and 4).
As per claims 14, 15 , with respect to wherein the reinforcing frame comprises composite plies oriented at zero degrees to a longitudinal axis of the blade to provide bending stiffness (claim 14), with respect to wherein the reinforcing frame comprises composite plies oriented at 45 degrees to a longitudinal axis of the blade to provide torsional stiffness (claim 15), note Fig. 2 in conjunction to 5:14-6:33 wherein Quigley states: “For example, disposing the fibers in face sheet 16 at an angle of 45 degrees to the longitudinal axis and disposing the fibers in face sheet element 18 at an angle of minus 45 degrees to the longitudinal axis can have advantages, and is referred to herein as an asymmetric disposition of the fibers of the sheet elements. The definition of asymmetric encompasses any disposition of fibers in which face sheet element 16 is not a mirror image of face sheet element 18; as used herein asymmetric is not understood to be limited to the case where fibers in opposing sheet elements are at angles of equal magnitude but opposite sign (e.g., 45 degrees and minus 45 degrees). The present invention is understood to include both symmetric and asymmetric dispositions of face sheet elements 16 and 18” (5:23+); or 
	“Woven face sheet elements generally have at least two sets of fibers, and the fibers of a first set can be, for example, disposed at an angle of approximately 90 degrees to a second set of fibers. Additional fibers may also added to the face sheet element as stitching fibers. Many variations are known to be useful by those of ordinary skill in the art, including using different types of fibers, i.e., mixing aramid and glass fibers, within the same face sheet element.” (5:50+).
	Again, With respect to wherein the reinforcing frame comprises braided fibers, such limitations are construed according to applicant’s disclosure as fibers within the front/rear walls which extends around the perimeter of the blade (e.g. applicant’s Fig. 3 and at least [015] and [016]).  In that regard note Quigley’s Figs. 1-4 and 5:1-6:46 as the fibers, within the front-rear walls to extending around a perimeter of the hockey blade.
	If there is any doubt that such fibers are part/integral with the front-rear walls, it is further noted that Quigley’s suggested to use fibers while forming his frame 12 (6:58-61 in conjunction to Fig. 4A and 7:51+ as the method of forming Quigley’s blade).
	Thus, as discussed above the examiner asserts that any use of known materials would have been obvious as using ready available suitable materials for their intended use, as discussed above with respect to claim 1. 
	As per claim 16, with respect to wherein the braided fibers form a tube, and wherein a syntactic foam is positioned within tube, the examiner construed the fibers (of the rear-front sheet faces 16 and 18) as forming tube to house the inserts 14 (Figs. 3 and 4).
	Furthermore, it is well known in the art to form a hockey blade wherein braided fibers form a tube, and wherein a syntactic foam is positioned within tube, and thus such modification to Quigley would have been obvious as use of a known technique to improve similar device in the same way to obtain the predictable results forming a hockey blade with such structure/feature that is strong enough yet light and flexible enough while playing hockey type game. 
	As per claim 17, with respect to wherein the cavity is filled with a foam material, note claims 12 and 30 regarding the use of such materials to form Quigley’s insert/core.  Once more, as discussed above the examiner asserts that any use of known materials would have been obvious as using ready available suitable materials for their intended use, as discussed above with respect to claim 1. 
	As per claim 18, Quigley discloses a hockey-stick blade (blade structure 5)(Figs. 1-5; 2:9-4:41 and 4:55-9:37), comprising: a first elongated member extending longitudinally from a toe section to a heel section, and vertically from a top section to a bottom section, to form a front-facing wall and a generally opposing back-facing wall with a cavity therebetween (face sheets 16 and 18 forming the front facing and rear facing of the blade; the faces are forming a cavity therebetween the house core 11)(Figs. 1, 3 and 4; see Fig. 2 as the “final device” with the faces covering/concealing core 11)(4:55-67; 6:44-61 and 9:7-18); 
	a reinforcing frame positioned between the front-facing wall and the back-facing wall (frame 12)(Figs. 1, 3 and 4) and comprising a braided tube of fibers that extends longitudinally from the toe section to the heel section of the hockey stick blade(Figs. 1-4 and 5:1-6:46 as the fibers, within the front-rear walls to extending around a perimeter of the hockey blade), wherein the reinforcing frame comprises an insert (14) positioned within a braided tube of fibers and wherein the insert comprises a top portion and a bottom portion (Figs. 1, 3 and 4; regarding insert 14) and ; 
	a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from a top edge by the top portion, wherein the top portion extends along a majority of the longitudinal length between the heel section and the toe section (Fig. 1 in conjunction to 4:55-67 as the frame 12 housing insert 14), wherein a bottom edge of the second elongated member abuts a core (Figs. 1, 3 and 4; note also the examiner’s markings above); 
	a third elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from a bottom edge by the bottom portion (Fig. 1), wherein the bottom portion extends along a majority of the longitudinal length between the heel section and the toe section (Fig. 1), wherein a top edge of the third elongated member abuts the core (Figs. 1, 3 and 4); and a toe member coupled to the second elongated member and the third elongated member forming a continuous loop at the toe section (Fig. 1 wherein the frame 12 is a continuous loop including a toe member connected the elongated members onto the continuous loop frame 12; note also the examiner’s markings above with respect to claim 1) .
	Quigley is not specific regarding the core is a syntactic foam core.
	However, Quigley suggested to use a foam core while forming his insert (claims 12 and 30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s core as a syntactic foam core for the reason that a skilled artisan would have been motivated by Quigley’s suggestions to use such material a foam core.
	In addition, it seems as applicant is aware that any other materials would have been equally suitable and the same properties would have been attained. Attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade for the reason that a skilled artisan would have been motivated in using any equivalent material that is suitable for it intended use while forming a hockey blade.  Thus, within the modify Quigley the core would have been a foam core, which abuts the frame and thus a top portion, of the core, would have been a top foam portion; a bottom portion of the core, would have been a bottom foam portion, and etc.
	With respect to wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade, such limitations are construed according to applicant’s disclosure as fibers integral within the front and rear walls of the hockey blade.  In that regard note Quigley’s Figs. 1-4 and 5:1-6:46 as the fibers are integral within the front-rear walls (face sheet elements) to extending around a perimeter of the hockey blade.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses braided fibers tubular structure 48-50-52-54, extending around a perimeter of a hockey stick blade (Figs. 5-7, and 8 and pars. [0015]-[0017], [0035], [0036], [0040], [0042] and [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Quigley’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	With respect to wherein the braided fibers form a tube, and wherein a syntactic foam is positioned within tube, the examiner construed the fibers (of the rear-front sheet faces 16 and 18) as forming tube to house the inserts 14 (Figs. 3 and 4).
	Also, note Sartor’s Figs. 5-7 regarding such braided fibers tube.
	As per claims 19, 20, with respect to wherein the cavity is filled with a foam material (claim 19), and wherein the foam material comprises a syntactic foam (claim 20), note claims 12 and 30 regarding the use of such materials to form Quigley’s insert/core.  Once more, as discussed above the examiner asserts that any use of known materials would have been obvious as using ready available suitable materials for their intended use, as discussed above with respect to claim 1.
	In addition, note Sartor’s Figs. 2-5 and 9 in conjunction to at least [0029]-[0031] regarding first and second portions 32, 34 (i.e. core) are made of synthetic material such as a thermo-expandable foam.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                     4/8/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711